Citation Nr: 0831280	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-40 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted the veteran's claim for service connection for PTSD 
and assigned an initial 50 percent rating, retroactively 
effective from October 12, 2004.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).

The veteran initially requested a Travel Board hearing, but 
subsequently withdrew this request in writing in July 2008.  
38 C.F.R. § 20.704(e) (2007).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for the veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2004.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  

Moreover, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006). 
 Thus, as the veteran's claim for increased initial ratings 
were appealed directly from the initial ratings assigned, no 
further action under the section 5103(a) is required.  See 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess supra.  However, in this case, the veteran has in 
fact received additional notice tailored to his increased 
rating claim in March 2006 and May 2008 letters, which were 
provided prior to the most recent AOJ adjudication of his 
claim.  In the March 2006 letter, he was also provided with 
information as to the law and regulations governing the 
assignment of effective dates.  Dingess, supra.

Moreover, although not required for Fenderson-type claims 
(for higher initial disability ratings), the RO also provided 
the veteran a May 2008 letter complying with the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  He was 
provided notice specific to a claim for PTSD beyond a 50 
percent rating.  The veteran responded to this notice, 
submitting additional VA treatment records and stating he had 
no other evidence to submit.  The RO then subsequently 
readjudicated the claim in the May 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran.  The veteran was 
scheduled for a VA examination in July 2007, for which he 
failed to report.  The provisions of 38 C.F.R. § 3.655(2007) 
require that the Board proceed with the adjudication of the 
issue on the available record.  Consequently, another VA 
examination to assess the severity of this disability is not 
required to decide this appeal.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

II.  The Underlying Merits of the Claim for a Higher Initial 
Disability Rating for PTSD Beyond 50 Percent

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis

As already noted, the RO granted service connection and 
assigned an initial 50 percent rating for the veteran's PTSD, 
effective October 12, 2004.  The veteran appealed that 
decision, requesting a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  He asserts his memory 
is getting worse, he no longer cares about his appearance 
when he dresses, and that in general, his PTSD symptomatology 
expresses itself in "just a lot of things that's just not 
right."

Initially, the Board reiterates the veteran failed to report 
- without any good cause, to VA PTSD examination scheduled 
for July 2007.  When a veteran does not appear for a 
scheduled examination in conjunction with an original 
compensation claim (e.g., a Fenderson claim), the claim will 
be rated on the evidence of record, which the Board will do 
in this case, as opposed to being summarily denied.  
38 C.F.R. § 3.655(b).  See also Turk v. Peake, No. 06-69 
(U.S. Vet. App. Jan. 31, 2008).  Neither the veteran nor his 
representative specifically contends that the veteran did not 
receive notice of the date, time and location of those 
scheduled examinations.  No letter was returned as 
undeliverable and there is no indication from the veteran 
that he did receive notice of the examination.  As the Court 
stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 'have 
properly fulfilled their official duties.'"  As such, 
the Board will rate his PTSD disability on the evidence of 
record.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's existing 50 percent rating for his psychiatric 
disorder is under Diagnostic Code 9411, for PTSD.  38 C.F.R. 
§ 4.130.  This 50 percent evaluation is retroactively 
effective from October 12, 2004, the date he filed a reopened 
claim for service connection for PTSD.  

As provided by the VA Schedule for Rating Disabilities, a 
PTSD rating of 50 percent disability rating is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the veteran meets 
the criteria for an increased rating, the Board must consider 
whether the veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered the 
application of Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, as may be assigned by clinicians.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130 
(2007).

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The evidence of record does not support assigning a rating 
higher than 50 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the veteran's personal 
statements, VA treatment records, and the report of the 
September 2005 VA PTSD compensation examination.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  The September 2005 VA examiner assigned him a 
GAF score of 50, and a subsequent June 2006 VA mental health 
treatment assessment assigned him a GAF score of 55, which 
are consistent with the currently assigned 50 percent 
disability rating.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A review of the objective findings in those medical records 
reveals there is no evidence of a more severe PTSD disability 
sufficient to meet a 70 percent rating.  There is no evidence 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

The latest VA PTSD examination of record, in September 2005, 
shows he is socially isolated, irritable, and has difficulty 
sleeping.  But none of his symptoms during that examination 
rise to the level of a higher 70 percent rating.  Indeed, he 
showed no evidence of obsessive or ritualistic behavior which 
interfere with routine activities, and his speech was 
rational and coherent; he showed no psychomotor retardation 
or agitation indicative of impaired impulse control; he was 
oriented to person, place, and time; he was casually but 
neatly groomed.  Although his mood was depressed and he 
suffered occasional episodes of panic attacks in response to 
environmental stimuli, there was no indication that he 
suffered near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  And he retired in 2000 due to health problems, 
specifically emphysema, not because of any mental health 
problems.  

Also, a March 2005 VA treatment record noted he had no 
history of suicide attempts, and reported he will not commit 
suicide because of his wife, children, and grandchildren.  He 
denied suicidal or homicidal ideations at a June 2006 VA 
mental health treatment assessment, and again, a December 
2007 VA treatment suicide screening failed to reveal any 
suicide risk.  Moreover, a May 2006 VA social work assessment 
found that he lives with his wife and is well-adjusted, and 
that he reported having a good social support network of 
family and friends, being sober and smoke-free.  

Overall, the veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Consequently, his psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 50 percent rating already assigned.  
38 C.F.R. § 4.1.  Absent evidence of more symptoms indicating 
a higher severity of psychiatric dysfunction, the Board finds 
the evidence is against a disability rating greater than 50 
percent for his PTSD.  38 C.F.R. § 4.3.  

Fenderson Consideration

The veteran's PTSD has never been more than 50 percent 
disabling at any time since October 12, 2008, the effective 
date of service connection for this disability.  Moreover, a 
review of clinical records on file before his effective date 
of the 50 percent rating on October 12, 2008, also fail to 
reveal a disability that is worse than 50 percent disabling 
at any time prior to that effective date.  38 C.F.R. § 4.1.  
Therefore, there is no basis for the Board to stage this 
rating.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his schedular rating (50 percent for his 
PTSD).  See, too, 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  His evaluation and treatment 
primarily, if not entirely, has been on an outpatient basis 
- not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial disability rating higher than 50 
percent for PTSD is denied.



____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


